Citation Nr: 0630013	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1979.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran claims that he suffers from a current prostate 
condition that had its onset during service.  Service medical 
records show that as a result of an allergic reaction a 
urology consult was considered in April 1975.  A disability 
of the prostate was not diagnosed at that time.  Nonetheless, 
the veteran was found to have an enlarged prostate in May 
1993 and underwent surgical treatment for the same in March 
2001.  Additionally, in a March 2004 letter, the veteran's 
wife, a registered nurse, reported that the veteran suffered 
from symptoms of a prostate condition during service.  In a 
December 2004 letter, J.L., who states that he was a hospital 
corpsman in service, also reported that the veteran suffered 
from difficulty urinating during service.  

In view of the foregoing, a VA medical opinion is needed in 
order to equitably decide the veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) (2006).  

Additionally, the veteran should be provided with VCAA notice 
in compliance with Dingess v. Hartman, 19 Vet. App. App. 473 
(2006) with notice of the type of evidence necessary to 
establish a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. 5103(a) and 38 
C.F.R. § 3.159(b), that includes notice 
regarding the assignment of disability 
ratings and effective dates, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Make arrangements for the veteran to be 
afforded a VA examination.  The claims file 
and a separate copy of this REMAND must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must be 
annotated that the claims file was in fact 
reviewed.

The examiner is asked to identify any 
current prostate disease.  The examiner 
should state whether it is at least as 
likely as not (50 percent or more 
likelihood) that any identified prostate 
disease had its onset during the veteran's 
service or is related to any event from 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

3.  Finally, readjudicate the veteran's 
claim and, if the benefits sought on appeal 
remain denied, provide him and 
his representative with a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



